     Case 17-82362         Doc 52     Filed 03/08/19 Entered 03/08/19 09:25:15                Desc Main
                                        Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: PRECISION CUSTOM MOLDERS, INC.                        §   Case No. 17-82362-TML
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         STEPHEN G. BALSLEY, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $0.00                              Assets Exempt: $0.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$147,016.91         Claims Discharged
                                                     Without Payment: $6,553,979.84

 Total Expenses of Administration:$63,579.52


         3) Total gross receipts of $    210,596.43 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2 ), yielded net receipts of $210,596.43
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-82362           Doc 52       Filed 03/08/19 Entered 03/08/19 09:25:15                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                       $6,689,472.59             $0.00              $0.00              $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00          63,579.52         63,579.52          63,579.52

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                   122.83                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                     11,254.76       6,689,619.16       6,689,619.16        147,016.91

                                        $6,700,850.18      $6,753,198.68      $6,753,198.68       $210,596.43
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on October 10, 2017.
  The case was pending for 16 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 01/22/2019                 By: /s/STEPHEN G. BALSLEY
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-82362             Doc 52        Filed 03/08/19 Entered 03/08/19 09:25:15                          Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                                $ AMOUNT
              DESCRIPTION
                                                                                         TRAN. CODE 1                            RECEIVED
     Office Equipment Including Computer Equipment                                       1129-000                                 140,000.00

     First American Bank - Checking                                                      1129-000                                  60,659.26

     Spring Grove State Bank - Payroll Checking                                          1129-000                                      78.75

     First American Bank - Checking                                                      1129-000                                      81.17

     Accounts Receivable                                                                 1121-000                                   8,337.10

     Insurance Claim (Sentry Insurance)                                                  1229-000                                   1,415.02

     Utility Refund                                                                      1229-000                                      25.13


    TOTAL GROSS RECEIPTS                                                                                                         $210,596.43

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                                 PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
 NOTFILED         John Minemeyer                       4110-000           6,689,472.59            N/A                   N/A                     0.00


    TOTAL SECURED CLAIMS                                                 $6,689,472.59                  $0.00            $0.00                 $0.00




UST Form 101-7-TDR (10/1/2010)
             Case 17-82362        Doc 52      Filed 03/08/19 Entered 03/08/19 09:25:15       Desc Main
                                                Document     Page 4 of 9

EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                             CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                          TRAN.
                                                     SCHEDULED       ASSERTED       ALLOWED        PAID
                                          CODE
 Trustee Compensation - STEPHEN G. BALSLEY    2100-000         N/A      13,779.82     13,779.82     13,779.82

 Attorney for Trustee Expenses (Trustee       3120-000         N/A         362.00        362.00          362.00
 Firm) - Barrick, Switzer, Long, Balsley &
 Other - Barrick, Switzer, Long, Balsley &    3210-000         N/A      12,795.00     12,795.00     12,795.00
 Van Evera
 Accountant for Trustee Fees (Trustee Firm)   3310-000         N/A       2,656.00      2,656.00      2,656.00
 - RSM US LLP
 Other - Rabobank, N.A.                       2600-000         N/A         114.56        114.56          114.56

 Other - Sandra J. Krajecki                   2410-000         N/A       7,500.00      7,500.00      7,500.00

 Other - Sandra J. Krajecki                   2420-750         N/A       1,245.02      1,245.02      1,245.02

 Other - Sandra J. Krajecki                   2420-000         N/A       2,468.65      2,468.65      2,468.65

 Other - Trustee Bernard J. Natale            2410-000         N/A       7,500.00      7,500.00      7,500.00

 Other - Rabobank, N.A.                       2600-000         N/A         280.38        280.38          280.38

 Other - Rabobank, N.A.                       2600-000         N/A         316.12        316.12          316.12

 Other - INTERNATIONAL SURETIES, LTD.         2300-000         N/A          88.76         88.76           88.76

 Other - Rabobank, N.A.                       2600-000         N/A         265.27        265.27          265.27

 Other - Rabobank, N.A.                       2600-000         N/A         292.75        292.75          292.75

 Other - Illinois Department of Revenue       2820-000         N/A       2,524.00      2,524.00      2,524.00

 Other - United States Treasury               2810-000         N/A       3,152.07      3,152.07      3,152.07

 Other - Rabobank, N.A.                       2600-000         N/A         280.18        280.18          280.18

 Other - Trustee Bernard J. Natale and        2420-000         N/A       4,895.00      4,895.00      4,895.00
 Sandra Krajecki
 Other - Rabobank, N.A.                       2600-000         N/A         141.18        141.18          141.18

 Other - Sandra J. Krajecki                   2420-000         N/A       2,922.76      2,922.76      2,922.76

 TOTAL CHAPTER 7 ADMIN. FEES                             N/A           $63,579.52    $63,579.52    $63,579.52
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                             CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                          TRAN.
                                                     SCHEDULED       ASSERTED       ALLOWED        PAID
                                          CODE
                                                  None

 TOTAL PRIOR CHAPTER ADMIN.                              N/A               $0.00         $0.00            $0.00
 FEES AND CHARGES




UST Form 101-7-TDR (10/1/2010)
             Case 17-82362       Doc 52     Filed 03/08/19 Entered 03/08/19 09:25:15                      Desc Main
                                              Document     Page 5 of 9

EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                         UNIFORM     CLAIMS               CLAIMS
   CLAIM                                            SCHEDULED            ASSERTED             CLAIMS           CLAIMS
    NO.             CLAIMANT              TRAN.     (from Form          (from Proofs of      ALLOWED            PAID
                                          CODE          6E)                  Claim)
 NOTFILED   Illinois Department of       5200-000             22.83           N/A                  N/A                 0.00
            Revenue
 NOTFILED   Internal Revenue Service     5200-000            100.00           N/A                  N/A                 0.00

 NOTFILED   Illinois Dept of Employment 5200-000                 0.00         N/A                  N/A                 0.00

 TOTAL PRIORITY UNSECURED                                 $122.83                   $0.00           $0.00             $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                         UNIFORM     CLAIMS               CLAIMS
   CLAIM                                            SCHEDULED            ASSERTED             CLAIMS           CLAIMS
    NO.             CLAIMANT              TRAN.     (from Form          (from Proofs of      ALLOWED            PAID
                                          CODE          6F)                  Claim)
      1     Internal Revenue Service     7100-000      N/A                    N/A                     0.00             0.00

      1 -2 Internal Revenue Service      7100-000      N/A                    N/A                     0.00             0.00

      2     U.S. Bankruptcy Court -      7100-001                0.00               146.57         146.57              3.22
            American Express Bank, FSB
      3     John T. Minemeyer            7100-000      N/A                  6,689,472.59      6,689,472.59      147,013.69

 NOTFILED   Nicor Gas                    7100-000                0.00         N/A                   N/A                0.00

 NOTFILED   MCI Business                 7100-000             33.86           N/A                   N/A                0.00

 NOTFILED   Village of Spring Grove      7100-000             75.59           N/A                   N/A                0.00

 NOTFILED   Sentry Insurance             7100-000            983.10           N/A                   N/A                0.00

 NOTFILED   Entec Polymers               7100-000         5,855.85            N/A                   N/A                0.00

 NOTFILED   Welter Landscaping & Lawn    7100-000            220.00           N/A                   N/A                0.00

 NOTFILED   Culligan of Crystal Lake     7100-000                0.00         N/A                   N/A                0.00

 NOTFILED   Edward and Sandra Krajecki   7100-000         2,500.00            N/A                   N/A                0.00

 NOTFILED   AT&T Mobility                7100-000                0.00         N/A                   N/A                0.00

 NOTFILED   ComEd                        7100-000         1,586.36            N/A                   N/A                0.00

 TOTAL GENERAL UNSECURED                                $11,254.76         $6,689,619.16     $6,689,619.16     $147,016.91
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                       Case 17-82362                   Doc 52          Filed 03/08/19 Entered 03/08/19 09:25:15                                       Desc Main
                                                                         Document     Page 6 of 9
                                                                                                                                                                           Exhibit 8


                                                                                 Form 1                                                                                    Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-82362-TML                                                                Trustee:       (330410)      STEPHEN G. BALSLEY
Case Name:         PRECISION CUSTOM MOLDERS, INC.                                        Filed (f) or Converted (c): 10/10/17 (f)
                                                                                         §341(a) Meeting Date:        11/16/17
Period Ending: 01/22/19                                                                  Claims Bar Date:             01/18/18

                                 1                                       2                          3                       4                    5                   6

                     Asset Description                               Petition/             Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                      Values             Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                Remaining Assets

 1        Office Equipment Including Computer Equipment                  Unknown                          0.00                                  140,000.00                     FA

 2        First American Bank - Checking                                 58,767.18                   58,767.18                                   60,659.26                     FA

 3        Spring Grove State Bank - Payroll Checking                         114.00                     114.00                                       78.75                     FA

 4        First American Bank - Checking                                      81.17                      81.17                                       81.17                     FA

 5        Accounts Receivable                                            11,623.00                   11,623.00                                    8,337.10                     FA

 6        Accounts Receivable                                            Unknown                          0.00                                        0.00                     FA

 7        Inventory                                                      Unknown                          0.00                                        0.00                     FA

 8        Office Furniture - Attached List                               Unknown                          0.00                                        0.00                     FA

 9        Office Fixtures - Attached List                                Unknown                          0.00                                        0.00                     FA

10        Automobiles - Attached List                                    Unknown                          0.00                                        0.00                     FA

11        Machinery, Fixtures and Equipment-Attached List                Unknown                          0.00                                        0.00                     FA

12        Insurance Claim (Sentry Insurance) (u)                               0.00                       0.00                                    1,415.02                     FA

13        Utility Refund (u)                                                   0.00                       0.00                                       25.13                     FA

 13      Assets       Totals (Excluding unknown values)                 $70,585.35                  $70,585.35                                $210,596.43                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):       October 31, 2018                 Current Projected Date Of Final Report (TFR):       October 22, 2018 (Actual)




                                                                                                                                           Printed: 01/22/2019 02:48 PM     V.14.14
                        Case 17-82362                     Doc 52       Filed 03/08/19 Entered 03/08/19 09:25:15                                                 Desc Main
                                                                         Document     Page 7 of 9
                                                                                                                                                                                  Exhibit 9


                                                                                      Form 2                                                                                      Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         17-82362-TML                                                                     Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           PRECISION CUSTOM MOLDERS, INC.                                                   Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******7666 - Checking Account
Taxpayer ID #: **-***0779                                                                             Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 01/22/19                                                                               Separate Bond: N/A

   1            2                           3                                            4                                            5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                   Description of Transaction                 T-Code              $                   $       Account Balance
03/12/18       {1}       Barrick Switzer Trust Account       Monies received from sale of equipment              1129-000           140,000.00                            140,000.00
                                                             pursuant to Court Order entered 1/24/18
03/12/18       {5}       R-BOC Representatives, Inc. dba     Accounts Receivable                                 1121-000              8,337.10                           148,337.10
                         B&C Distribution
03/12/18      {12}       Sentry Insurance                    Recoverable Depreciation                            1229-000                 983.10                          149,320.20
03/12/18      {13}       AT&T                                Refund on utility bill                              1229-000                  25.13                          149,345.33
03/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       114.56    149,230.77
04/02/18       {3}       The State Bank Group                Payroll - Checking Account Refund                   1129-000                  78.75                          149,309.52
04/02/18                 First American Bank                 Checking Account Refund                                                  60,740.43                           210,049.95
               {4}                                              Checking Account                    81.17        1129-000                                                 210,049.95
                                                                Refund
               {2}                                              Checking Account                 60,659.26       1129-000                                                 210,049.95
                                                                Refund
04/30/18      101        Sandra J. Krajecki                  Rent (1/2 from October 2017-March 2018) &                                                      11,213.67     198,836.28
                                                             Utility and Insurance Expenses per Court Order
                                                             entered April 27, 2018
                                                                Rent (1/2 from October            7,500.00       2410-000                                                 198,836.28
                                                                2017-March 2018)
                                                                Insurance on Property             1,245.02       2420-750                                                 198,836.28
                                                                Utilities for Property            2,468.65       2420-000                                                 198,836.28
04/30/18      102        Trustee Bernard J. Natale           Edward P. Krajecki (18-80678) Rent (1/2 -           2410-000                                    7,500.00     191,336.28
                                                             October 2017-March 2018) pursuant to Court
                                                             Order entered April 27, 2018
04/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       280.38    191,055.90
05/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       316.12    190,739.78
06/04/18      103        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                        88.76    190,651.02
                                                             BALANCE AS OF 06/04/2018 FOR CASE
                                                             #17-82362, Bond #016018067
06/21/18      {12}       Sentry Insurance                    Overpayment on Workers Comp Premium                 1229-000                 431.92                          191,082.94
06/25/18      104        Illinois Department of Revenue      IL-1120-V; FEIN XX-XXXXXXX; Tax Year Ending 2820-000                                            2,524.00     188,558.94
                                                             March 2018
                                                             Voided on 07/03/18
06/29/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       265.27    188,293.67
07/03/18      104        Illinois Department of Revenue      IL-1120-V; FEIN XX-XXXXXXX; Tax Year Ending 2820-000                                           -2,524.00     190,817.67
                                                             March 2018
                                                             Voided: check issued on 06/25/18
07/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       292.75    190,524.92
08/14/18      105        Illinois Department of Revenue      IL-1120-V; FEIN XX-XXXXXXX; Tax Year Ending 2820-000                                            2,524.00     188,000.92

                                                                                                       Subtotals :                 $210,596.43             $22,595.51
{} Asset reference(s)                                                                                                                          Printed: 01/22/2019 02:48 PM        V.14.14
                        Case 17-82362                   Doc 52       Filed 03/08/19 Entered 03/08/19 09:25:15                                                 Desc Main
                                                                       Document     Page 8 of 9
                                                                                                                                                                                Exhibit 9


                                                                                   Form 2                                                                                       Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:        17-82362-TML                                                                    Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:          PRECISION CUSTOM MOLDERS, INC.                                                  Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******7666 - Checking Account
Taxpayer ID #: **-***0779                                                                           Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 01/22/19                                                                             Separate Bond: N/A

   1            2                         3                                         4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                  Description of Transaction                 T-Code              $                   $       Account Balance
                                                            March 2018
08/14/18      106       United States Treasury              1120; FEIN XX-XXXXXXX; Tax Year Ending             2810-000                                    3,152.07     184,848.85
                                                            March 31, 2018
08/31/18                Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       280.18    184,568.67
09/21/18      107       Trustee Bernard J. Natale           Edward P. Krajecki (18-80678) and Sandra           2420-000                                    4,895.00     179,673.67
                                                            Krajecki individually - Administrative Expense
                                                            Priority for Damage pursuant to Court Order
                                                            entered August 29, 2018
                                                            Voided on 09/21/18
09/21/18      107       Trustee Bernard J. Natale           Edward P. Krajecki (18-80678) and Sandra           2420-000                                   -4,895.00     184,568.67
                                                            Krajecki individually - Administrative Expense
                                                            Priority for Damage pursuant to Court Order
                                                            entered August 29, 2018
                                                            Voided: check issued on 09/21/18
09/21/18      108       Trustee Bernard J. Natale and       Edward P. Krajecki (18-80678) and Sandra           2420-000                                    4,895.00     179,673.67
                        Sandra Krajecki                     Krajecki individually - Administrative Expense
                                                            Priority for Damage pursuant to Court Order
                                                            entered August 29, 2018
09/28/18                Rabobank, N.A.                      Bank and Technology Services Fee                   2600-000                                       141.18    179,532.49
10/19/18      109       Sandra J. Krajecki                  Reimbursement of Utility Expenses                  2420-000                                    2,922.76     176,609.73
                                                            (12/17-3/18) pursuant to Court Order entered
                                                            October 17, 2018
11/29/18      110       RSM US LLP                          Dividend paid 100.00% on $2,656.00,                3310-000                                    2,656.00     173,953.73
                                                            Accountant for Trustee Fees (Trustee Firm);
                                                            Reference:
11/29/18      111       STEPHEN G. BALSLEY                  Dividend paid 100.00% on $13,779.82,               2100-000                                   13,779.82     160,173.91
                                                            Trustee Compensation; Reference:
11/29/18      112       John T. Minemeyer                   Dividend paid 2.19% on $6,689,472.59;              7100-000                                  147,013.69         13,160.22
                                                            Claim# 3; Filed: $6,689,472.59; Reference:
11/29/18      113       U.S. Bankruptcy Court               COMBINED SMALL CHECK                               7100-001                                         3.22        13,157.00
11/29/18      114       Barrick, Switzer, Long, Balsley &   Combined Check for Claims#et_al.                                                              13,157.00                0.00
                        Van Evera
                                                               Dividend paid 100.00%              362.00       3120-000                                                            0.00
                                                               on $362.00; Claim# ;
                                                               Filed: $362.00
                                                               Dividend paid 100.00%           12,795.00       3210-000                                                            0.00
                                                               on $12,795.00; Claim# ;
                                                               Filed: $12,795.00



                                                                                                     Subtotals :                         $0.00       $188,000.92
{} Asset reference(s)                                                                                                                        Printed: 01/22/2019 02:48 PM        V.14.14
                        Case 17-82362                Doc 52    Filed 03/08/19 Entered 03/08/19 09:25:15                                              Desc Main
                                                                 Document     Page 9 of 9
                                                                                                                                                                       Exhibit 9


                                                                          Form 2                                                                                       Page: 3

                                               Cash Receipts And Disbursements Record
Case Number:        17-82362-TML                                                           Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:          PRECISION CUSTOM MOLDERS, INC.                                         Bank Name:          Rabobank, N.A.
                                                                                           Account:            ******7666 - Checking Account
Taxpayer ID #: **-***0779                                                                  Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 01/22/19                                                                    Separate Bond: N/A

   1            2                       3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                  Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From            Description of Transaction              T-Code              $                  $       Account Balance

                                                                          ACCOUNT TOTALS                                 210,596.43             210,596.43               $0.00
                                                                                 Less: Bank Transfers                           0.00                   0.00
                                                                          Subtotal                                       210,596.43             210,596.43
                                                                                 Less: Payments to Debtors                                             0.00
                                                                          NET Receipts / Disbursements                  $210,596.43         $210,596.43



                                                                                                                             Net             Net                   Account
                                                                          TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                          Checking # ******7666                          210,596.43             210,596.43                0.00

                                                                                                                        $210,596.43         $210,596.43                  $0.00




{} Asset reference(s)                                                                                                               Printed: 01/22/2019 02:48 PM        V.14.14
